PER CURIAM.
The Department of Health and Rehabilitative Services seeks certiorari review of an order which permits respondent Donald Hei-dler to obtain an Human Leukocyte Antigen (HLA) test. We grant the petition on the authority of State, Dept. of Health & Rehabilitative Services v. Opel, 620 So.2d 191 (Fla. 2d DCA 1993).
As in Opel, the request for HLA testing arose when Heidler was summoned to court to answer a URESA petition. A judicial determination of paternity, albeit by default, has already been made in the initiating state (Michigan). Accordingly, that judgment is entitled to full faith and credit. See also Garland v. Lewis, 547 So.2d 1030 (Fla. 2d DCA 1989).
The petition for writ of certiorari is granted, the circuit court’s “order for HLA blood testing” is quashed, and this ease is remanded for further proceedings consistent with this opinion.
HALL, A.C.J., and PATTERSON and BLUE, JJ., concur.